Citation Nr: 1513248	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-46 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, type II, and/or medications taken for service-connected disabilities. 

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD, diabetes mellitus, type II, and/or medications taken for service-connected disabilities. 

3. Entitlement to an initial rating in excess of 30 percent for PTSD for the period prior to May 4, 2011, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	 James G. Fausone, Attorney at Law 



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In May 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a video conference hearing; a transcript of the hearing included in the claims file.  The VLJ who presided at the hearing is no longer employed by the Board.  The Veteran was informed of this and his options for another Board hearing in a December 2014 letter.  He also was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not desire another hearing.  The Veteran did not respond to the letter.

This matter was previously before the Board in November 2011, at which time the issues were remanded for further development of the record. 

In October 2012, the Appeals Management Center (AMC) issued a rating decision that increased the Veteran's disability rating for PTSD to 50 percent, effective May 4, 2011.  As this is not the highest possible rating for this disability, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, while the Veteran previously was represented by The American Legion, in June 2014, the Veteran granted a power-of-attorney in favor of James G. Fausone, Attorney, to represent him with respect to all matters then before VA.  The Board thus recognizes the change in representation.  The representative will have an opportunity to submit additional argument on Remand. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that additional records include records from the Social Security Administration (SSA) (containing information pertinent to the PTSD claim); February 2014 VA Diabetes and Peripheral Nerve examinations; a March 2014 VA PTSD examination; and VA mental health outpatient treatment records.  None of the aforementioned evidence has been considered since the most recent October 2012 supplemental statement of the case (SSOC).  This evidence was associated with the file prior to the re-certification of the case to the Board, and therefore is not subject to waiver.  See 38 C.F.R. § 19.37(a) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, following the issuance of the Supplemental Statement of the Case (SSOC) in October 2012, Virtual VA shows that additional evidence was added to the Veteran's claims file, to include: (1) SSA records containing information relevant to the claim for a higher rating for PTSD; (2) February 2014 VA Diabetes and Peripheral Nerve examinations; (3) a March 2014 VA PTSD examination; and (4) VA mental health outpatient treatment records dated in December 2012.  This evidence was associated with the file prior to the re-certification of the case to the Board, and therefore is not subject to waiver.  See 38 C.F.R. § 19.37(a) (2014). 

With respect to the claim for a higher rating for PTSD, the Veteran most recently underwent a VA PTSD examination in March 2014. See VBMS/VVA.  Notably, this particular examination was not conducted for purposes relating to the increased rating claim currently on appeal (i.e., it was conducted in association with a claim for TDIU, which was denied in a September 2014 rating decision).  While the March 2014 examination report certainly addresses some relevant clinical findings/symptoms, it falls short of being comprehensive (e.g., the examiner does not address whether symptoms such as flattened affect, impaired judgment, impaired thinking, suicidal ideation, obsessional rituals, delusions/hallucinations, and/or intermittent inability to maintain persona hygiene, were present, and no GAF score was provided).  As the Veteran's last fully comprehensive VA examination was conducted in December 2011, the Board finds that he should be afforded a new examination upon remand to determine the current nature and severity of his PTSD. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997);

With respect to the claims for service connection for hypertension and erectile dysfunction, the Veteran primarily seeks entitlement to these disabilities on secondary bases. See 38 C.F.R. § 3.310.  The Veteran's claim was filed after October 10, 2006 and is therefore subject to the amended criteria set forth in 38 C.F.R. § 3.310.  He specifically asserts that hypertension and erectile dysfunction are, at the very least, aggravated by (if not caused by) service-connected PTSD, diabetes, and/or medications taken for service-connected conditions.  In April 2011, the Veteran's private physician, Dr. C.E.K, D.O., opined that the PTSD aggravates his diabetes and hypertension "due to increase autonomic nervous system tone - making it harder to control his hypertension and diabetes."  He further stated that the "diabetes and the anti-hypertensive cause the patient to have erectile dysfunction."  

In January 2010, Dr. C.E.K. provided another statement, stating that the Veteran's diabetes and PTSD "contributes to and aggravates his hypertension."  No rationale was provided for this statement.  He further stated that the "medication's needed to treat hypertension also affect his erectile dysfunction."  

In July 2008, a VA examiner opined that the hypertension was not caused by or a result of (or a complication of) the service-connected diabetes.  The examiner noted that hypertension had been diagnosed prior to the onset of diabetes.  No opinion concerning aggravation, PTSD, or medications taken for service-connected conditions was provided.  The July 2008 VA examiner also opined that erectile dysfunction was not caused by or a result of the service-connected diabetes.  The examiner again reasoned that the onset of erectile dysfunction occurred prior to the onset of diabetes.  The examiner noted that there had been no worsening of the condition since onset of diabetes; he did not, however, address aggravation in the context of PTSD/medications taken for service-connected conditions. 

In January 2010, a VA examiner opined that neither hypertension nor erectile dysfunction were caused by, a result of, or aggravated by PTSD.  The examiner acknowledged that erectile dysfunction "is related to many factors," including mental health disorders, hypertension, and diabetes mellitus, to name a few.  The examiner further noted that, according to medical literature, several of the Veteran's medications (alprazolam and citalopram hydrobromide, presumably taken for PTSD) "may cause sexual dysfunction." (Emphasis added).  He also noted that the Veteran's various health conditions that "can contribute to ED," included hypertension. (Emphasis added).  The examiner concluded by noting that the Veteran "has medication that could cause sexual dysfunction: including HCTZ/lisinopril, alprazolam, and citalopram hydrobromide, however, the Veteran was having ED prior to starting these medications." (Emphasis added).  The VA examiner provided the same, exact reasoning for the aggravation portion of his analysis.  In other words, the examiner failed to provide rationale for his conclusion that erectile dysfunction was not aggravated by PTSD or by the medications taken for service-connected disabilities.  Moreover, the examiner did not directly address why, despite his earlier statement that mental disorders can factor in to the occurrence of erectile dysfunction, the Veteran's PTSD did not cause or aggravate ED.  Further, with respect to hypertension, the VA examiner, again, provided the same, exact reasoning for both causation and aggravation, noting that the Veteran's blood pressure had remained stable since the diagnosis of PTSD.  The examiner did not otherwise address the impact of medications taken for service-connected conditions on hypertension.  

If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate. See Barr v. Nicholson, 21 Vet. 303, 311.  In light of the incomplete VA examination findings outlined above, and in order to reconcile the private opinions on file which are suggestive of a relationship between the Veteran's PTSD/diabetes and hypertension/ED, the Board finds that a remand is necessary for another opinion. 38 C.F.R. § 3.159(c)(4)(i).

Lastly, it appears from the record that the Veteran receives ongoing mental health treatment from the VA Medical Center in Saginaw, Michigan.  Accordingly, while on remand, updated VA treatment records from December 2012 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any of the Veteran's outstanding VA treatment records relevant to his PTSD, hypertension, and erectile dysfunction from December 2012 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file. 

Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records (not already of record) from any private medical providers who have treated him for PTSD, hypertension, and erectile dysfunction

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith. 

All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AOJ/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After completing the above, schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected PTSD and the impact of this disorder on his social and occupational functioning.  The claims file should be provided to, and be reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail.

3. Obtain addendum opinions with regards to the Veteran's hypertension and erectile dysfunction claims.

The examiner must be provided a list of the Veteran's current medications to include a specific reference to the medications taken for his service connected disabilities. 

The examiner must then provide an opinion as to: 

(A) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was CAUSED or AGGRAVATED by the service-connected (i) PTSD, (ii) diabetes mellitus, or (iii) any medications used to control or treat his service connected disabilities, which include PTSD, diabetes, and right and left lower extremity peripheral neuropathy.  If aggravation is found, the examiner should indicate the baseline manifestations of the Veteran's hypertension absent the effect of aggravation, and the increased manifestations that are due to the service connected disability/medications. 

(B) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction was CAUSED or AGGRAVATED by the service-connected (i) PTSD, (ii) diabetes mellitus, or (iii) any medications used to control or treat his service connected disabilities, which include PTSD, diabetes, and right and left lower extremity peripheral neuropathy.  If aggravation is found, the examiner should indicate the baseline manifestations of the Veteran's erectile dysfunction absent the effect of aggravation, and the increased manifestations that are due to the service connected disability/medications. 

(C) The examiner should also reconcile any opinions given with the opinions provided by the Veteran's private physician regarding the link between both service-connected PTSD and service-connected diabetes, and the Veteran's hypertension and erectile dysfunction. See April 2011 and January 2010 Statements from Dr. C.E.K. 

The examiner must be provided access to the appellant's claims folder, and any relevant records contained in Virtual VA and VBMS, as well as a copy of this remand.  Any opinion offered must take into account the Veteran's history and contentions.  A detailed rationale for all opinions expressed should be provided.  If a response cannot be made without additional examination, such examination should be scheduled.

4. Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered. 

5. Finally, readjudicate the claim on appeal and consider all evidence on file to include all submissions since the October 2012 SSOC.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

